          Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18         Desc Main
                                                                   Document      Page 1 of 12
                                                  UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF VIRGINIA - NORFOLK DIVISION


                                                                        CHAPTER 13 PLAN
                                                                      AND RELATED MOTIONS

Name of Debtor(s):                   Ebony Joi Amos                                            Case No: 19-70676-FJS

This plan, dated         February 22, 2019             , is:

                               the first Chapter 13 plan filed in this case.
                               a modified Plan, which replaces the
                                confirmed or  unconfirmed Plan dated                 .

                                Date and Time of Modified Plan Confirmation Hearing:

                                Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which                  Included         Not included
          may result in a partial payment or no payment at all to the secured
          creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                       Included          Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                             Included          Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $           760.00   per   month   for   36    months.

                                                                              Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
          Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                    Desc Main
                                                                   Document      Page 2 of 12
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 27,360.00 .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
      Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,423.00 , balance due of the total fee of $ 5,223.00                  concurrently with or prior to the
        payments to remaining creditors.
      Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
      applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant
                       to 3.C below:
Creditor                                      Type of Priority                   Estimated Claim                    Payment and Term
Virginia Department of                        Taxes and certain other debts      408.00                             Prorata
Taxation                                                                                                            15 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                   Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                       Purchase Date            Est. Debt Bal.            Replacement Value
Flagship Credit                          2015 Nissan Altima 45880         Opened 01/16 Last        28,917.00                 14,025.00
Acceptance                               miles                            Active 11/18


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.

                                                                              Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
          Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                Desc Main
                                                                   Document      Page 3 of 12
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                    Collateral                          Adeq. Protection Monthly Payment      To Be Paid By
Mattress Firm/ Progressive                  Mattress                            20.00                                 Trustee
Leasing
Rent A Center                               Bedroom Furniture Set               20.00                                 Trustee
Flagship Credit Acceptance                  2015 Nissan Altima 45880            140.00                                Trustee
                                            miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Aaron's                                  Livingroom Furniture Set              1,433.00                   6.5%                59.24
                                                                                                                          28months
Mattress Firm/ Progressive Mattress                                            328.00                     6.5%                13.56
Leasing                                                                                                                   28months
Rent A Center              Bedroom Furniture Set                               688.00                     6.5%                28.44
                                                                                                                          28months
Flagship Credit                          2015 Nissan Altima 45880              14,025.00                  6.5%               579.76
Acceptance                               miles                                                                            28months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 5 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if

                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                        Desc Main
                                                                   Document      Page 4 of 12
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage      Interest Rate Period               Arrearage
                                                                          Payment                                                             Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the
                       final payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11
                       U.S.C. § 1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                               Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                    Type of Contract                     Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
Woda Realty                                 Rental Contract                                         0.00                          0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                    Collateral                           Exemption Basis           Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                       Desc Main
                                                                    Document      Page 5 of 12
Creditor                                     Type of Lien                          Description of Collateral            Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
            paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after
            the debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice
            and other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

             None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
Dated:        February 22, 2019

/s/ Ebony Joi Amos                                                                                     /s/ Edrie A. Pfeiffer
Ebony Joi Amos                                                                                         Edrie A. Pfeiffer 41791
Debtor                                                                                                 Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        March 4, 2019,                I mailed a copy of the foregoing to the creditors and parties in interest on the attached
Service List.

                                                                                                       /s/ Edrie A. Pfeiffer
                                                                                                       Edrie A. Pfeiffer 41791
                                                                                                       Signature

                                                                                                       372 S. Independence Blvd.
                                                                                                       Suite 109
                                                                                                       Virginia Beach, VA 23452
                                                                                                       Address

                                                                                                       (757) 340-3100

                                                                                        Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 19-70676-FJS                        Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                  Desc Main
                                                                  Document      Page 6 of 12
                                                                                               Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on March 4, 2019                          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon
the following creditor(s):
Corporation Service Company
R/A for Flagship Credit Acceptance
100 Shockoe Slip
2nd Floor
Richmond, VA 23219

Flagship Credit Acceptance
Po Box 965
Chadds Ford, PA 19317

 by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
 by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                               /s/ Edrie A. Pfeiffer
                                                                                               Edrie A. Pfeiffer 41791




                                                                                 Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 19-70676-FJS                    Doc 10    Filed 03/04/19 Entered 03/04/19 10:42:18                                 Desc Main
                                                           Document      Page 7 of 12


Fill in this information to identify your case:

Debtor 1                      Ebony Joi Amos

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA - NORFOLK
                                              DIVISION

Case number               19-70676-FJS                                                                   Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                                Not employed
       employers.
                                             Occupation            LPTA
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Genesis Healthcare

       Occupation may include student        Employer's address
                                                                   101 E. State St
       or homemaker, if it applies.
                                                                   Kennett Square, PA 19348

                                             How long employed there?         10 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         5,342.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      5,342.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 19-70676-FJS              Doc 10        Filed 03/04/19 Entered 03/04/19 10:42:18                                 Desc Main
                                                        Document      Page 8 of 12

Debtor 1    Ebony Joi Amos                                                                        Case number (if known)    19-70676-FJS


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      5,342.00       $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        952.00       $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
      5e.    Insurance                                                                     5e.        $        564.00       $               N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
      5g.    Union dues                                                                    5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,516.00       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,826.00       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $        650.00       $               N/A
      8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
      8e. Social Security                                                                  8e.        $          0.00       $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.        $              0.00   $               N/A
      8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                               Anticipated Excess Income Tax
      8h.    Other monthly income. Specify:    Refunds, pro-rata                           8h.+ $              111.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            761.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              4,587.00 + $            N/A = $         4,587.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         4,587.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
        Case 19-70676-FJS                    Doc 10           Filed 03/04/19 Entered 03/04/19 10:42:18                                Desc Main
                                                             Document      Page 9 of 12


Fill in this information to identify your case:

Debtor 1                Ebony Joi Amos                                                                     Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA - NORFOLK                                     MM / DD / YYYY
                                          DIVISION

Case number           19-70676-FJS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Daughter                             9                Yes
                                                                                                                                         No
                                                                                   Daughter                             10               Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             741.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 19-70676-FJS                     Doc 10         Filed 03/04/19 Entered 03/04/19 10:42:18                                       Desc Main
                                                           Document      Page 10 of 12

Debtor 1     Ebony Joi Amos                                                                           Case number (if known)       19-70676-FJS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 65.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                      6c. $                                               400.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                               735.00
8.    Childcare and children’s education costs                                                 8. $                                               200.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               160.00
10.   Personal care products and services                                                    10. $                                                 75.00
11.   Medical and dental expenses                                                            11. $                                                 50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                150.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 50.00
14.   Charitable contributions and religious donations                                       14. $                                                100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                   15a. $                                                 30.00
      15b. Health insurance                                                                 15b. $                                                  0.00
      15c. Vehicle insurance                                                                15c. $                                                165.00
      15d. Other insurance. Specify:                                                        15d. $                                                  0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Auto Personal Property Tax + Tags + Inspection, Pro-Rata                      16. $                                                  30.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                       17a. $                                                   0.00
      17b. Car payments for Vehicle 2                                                       17b. $                                                   0.00
      17c. Other. Specify:                                                                  17c. $                                                   0.00
      17d. Other. Specify:                                                                  17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                   0.00
19.   Other payments you make to support others who do not live with you.                         $                                                  0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                      20a. $                                                  0.00
      20b. Real estate taxes                                                                20b. $                                                  0.00
      20c. Property, homeowner’s, or renter’s insurance                                     20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                         20d. $                                                  0.00
      20e. Homeowner’s association or condominium dues                                      20e. $                                                  0.00
21.   Other: Specify:    Child Activities                                                    21. +$                                               400.00
      Misc Contingent Expenses                                                                    +$                                              226.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,827.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,827.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,587.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,827.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                          23c. $                                 760.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.             Explain here:




Official Form 106J                                                 Schedule J: Your Expenses                                                                      page 2
Label Matrix forCase    19-70676-FJS
                  local noticing           Doc 10
                                                UnitedFiled
                                                       States 03/04/19       Entered 03/04/19 10:42:18
                                                               Bankruptcy Court               Aaron’s       Desc Main
0422-2                                              Document           Page
                                                600 Granby St., Room 400        11 of 12      1356 S. Military Hwy
Case 19-70676-FJS                                Norfolk, VA 23510-1915                      Chesapeake, VA 23320-2514
Eastern District of Virginia
Norfolk
Mon Mar 4 10:29:42 EST 2019
AvantCredit IV Trust                             Balance Credit Sunup                        CHKD Surgical Specialty Group
222 N. LaSalle St, Suite 1700                    Financial                                   601 Children’s Ln
Chicago, IL 60601-1101                           33 N. Laselle St., Ste 800                  Norfolk, VA 23507-1971
                                                 Chicago, IL 60602-3420


Cap1/Justice                                     Capital One Bank USA NA                     Corporation Service Company
Capital One Retail Srvs/Attn: Bankruptcy         1680 Capital 1 Drive                        R/A for Flagship Credit Acceptance
Po Box 30258                                     Mc Lean, VA 22102-3407                      100 Shockoe Slip
Salt Lake City, UT 84130-0258                                                                2nd Floor
                                                                                             Richmond, VA 23219-4100

Credit Control Corp                              Experian                                    Flagship Credit Acceptance
PO Box 120568                                    955 American Lane                           Po Box 965
Newport News, VA 23612-0568                      Schaumburg, IL 60173-4998                   Chadds Ford, PA 19317-0643



Internal Revenue Service                         JTM Capital Management                      Mattress Firm/ Progressive Leasing
Centralized Insolvency Operation                 6400 Sheridan Dr                            256 West Data Drive
P.O. Box 7346                                    Buffalo, NY 14221-4842                      Draper, UT 84020-2315
Philadelphia, PA 19101-7346


Midland                                          NetCredit                                   Office of the U.S. Attorney
2365 Northside Dr. #300.                         175 W. Jackson Blvd. Suite 1000             101 W. Main St.
San Diego, CA 92108-2709                         Chicago, IL 60604-2863                      Ste 8000
                                                                                             Norfolk, VA 23510-1651


Office of the U.S. Trustee                       OppLoans                                    Portfolio Recovery
Federal Building Room 625                        130 E. Randolph St Ste 3400                 Attn: Bankruptcy
200 Granby Street                                Chicago, IL 60601-6379                      PO Box 41021
Norfolk, VA 23510-1814                                                                       Norfolk, VA 23541-1021


Rent A Center                                    (p)SPOTLOAN                                 Virginia Department of Taxation
7525 Tidewater Drive                             PO BOX 927                                  P O Box 2156
Norfolk, VA 23505-3700                           PALATINE IL 60078-0927                      Richmond, VA 23218-2156



Wells Fargo                                      Woda Realty                                 nhcash.com, LLC
PO Box 660553                                    500 South Street                            169 South River Road
Dallas, TX 75266-0553                            10th Floor                                  Suite 19
                                                 Columbus, OH 43215                          Bedford, NH 03110-6934


Ebony Joi Amos                                   Edrie A. Pfeiffer                           John P. Fitzgerald, III
1136 Bainbridge Blvd.                            Hampton Roads Legal Services                Office of the U.S. Trustee, Region 4 -N
Norfolk, VA 23523-1309                           372 S. Independence Boulevard               200 Granby Street, Room 625
                                                 Suite 109                                   Norfolk, VA 23510-1819
                                                 Virginia Beach, VA 23452-1000
               Case 19-70676-FJS
Michael P. Cotter                               Doc 10      Filed 03/04/19 Entered 03/04/19 10:42:18                       Desc Main
Chapter 13 Trustee                                         Document      Page 12 of 12
870 Greenbrier Circle, Suite 402
Chesapeake, VA 23320-2641




                      The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                      by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Spotloan
PO Box 720
Belcourt, ND 58316




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)19-70676                                            (u)Ebony Joi Amos                                    (d)Virginia Dept of Taxation
                                                                                                            PO Box 2156
                                                                                                            Richmond, VA 23218-2156



End of Label Matrix
Mailable recipients      30
Bypassed recipients       3
Total                    33
